Citation Nr: 0518813	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-06 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for lumbosacral strain with osteoporosis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral carotid and aortic stenosis.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to June 
1990, and from July 1990 to June 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, that granted service connection for 
lumbosacral strain and assigned a 20 percent evaluation 
effective July 1, 2002.  The RO also granted service 
connection for bilateral carotid stenosis assigning a 
noncompensable rating effective July 1, 2002, and denied 
service connection for hyperlipidemia.  

In August 2003, the RO granted service connection for 
osteoporosis of the lumbar spine and included this condition 
with the veteran's already service-connected lumbosacral 
strain, continuing the previously assigned 20 percent 
evaluation.  During a March 2004 Decision Review Officer 
(DRO) Conference, the veteran requested that she be assigned 
a separate rating for osteoporosis of the spine.  Although 
the RO determined, in March 2004, that the issue of whether a 
separate evaluation should be assigned for the veteran's 
osteoporosis was a separate issue not presently on appeal, 
the Board finds otherwise.  That is, the Board finds that 
this issue is part and parcel of the currently perfected 
claim for an increased rating for lumbosacral strain.  This 
is based on a January 2004 statement of the case that 
contains the issue of entitlement to a greater than 20 
percent evaluation for service-connected lumbosacral strain 
with osteoporosis, and the veteran's expressed 
dissatisfaction with this rating as noted on the March 2004 
DRO Informal Conference Report.  See 38 C.F.R. §§ 20.200, 
20.302.  

The March 2004 DRO Informal Conference was conducted pursuant 
to the veteran's March 2004 request to attend an informal 
conference instead of her earlier request for a personal 
hearing at the RO.  Also in March 2004, the veteran withdrew 
from appeal the issue of entitlement to service connection 
for hyperlipidemia.  Consequently, this issue will not be 
further considered.  See 38 C.F.R. § 20.204 (2004).  In June 
2004, the RO increased the veteran's evaluation for bilateral 
carotid and aortic stenosis to 10 percent disabling, 
effective July 1, 2002.


FINDINGS OF FACT

1.  The veteran's lumbosacral strain with osteoporosis is 
manifested by no more than moderate limitation of motion 
without functional loss; it is not manifested by forward 
flexion of the thoracolumbar spine 30 degrees or less or by 
ankylosis.

2.  The veteran's cardiovascular disability is manifested by 
continuous medication and a workload capacity of 10 METs; it 
is not productive of workload of greater than 5 METS but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness or syncope, nor is there evidence of cardiac 
hypertrophy or dilation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for service-connected lumbosacral strain with 
osteoporosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (pre September 26, 2003) and 
Diagnostic Code5237 (effective September 26, 2003).

2.  The criteria for an initial rating in excess of 10 
percent for service-connected bilateral carotid and aortic 
stenosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.104, Diagnostic Code 7005 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Although VCAA notice 
with respect to the veteran's increased rating claims for her 
back and cardiovascular disabilities was not issued until 
after the August 2002 decision granting service connection 
for these disabilities, it appears that VCAA notice is not 
required in connection with a "downstream" issue raised in 
a notice of disagreement such as in the present case.  See 
VAOPGCPREC 8- 2003 (Dec. 22, 2003).  Nonetheless, to the 
extent that VCAA notice may be required, the Board finds that 
for the reasons below, such an error constitutes harmless 
error.  See 38 C.F.R. § 20.1102.

VA has fulfilled its duty to notify the appellant in this 
case.  In letters dated in March 2003 and March 2004, as well 
as a January 2004 statement of the case and June 2004 
supplemental statement of the case, the RO informed the 
appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  In these documents, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The Board also notes that the March 2003 and 
March 2004 letters implicitly notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  In this respect, the appellant was advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim.  The veteran has been 
afforded the benefit of VA examinations during the appeal 
period.  She was also provided with the opportunity to attend 
a hearing, but instead opted for a Decision Review Officer 
Informal Conference.  The appellant has not indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claims are ready to 
be considered on the merits.



II.  Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal of the assigned 
ratings for the veteran's back and cardiovascular 
disabilities arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Lumbosacral Strain with Osteoporosis

In March 2002, the veteran filed a claim for episodic low 
back pain that she said had been ongoing since 1978.  

An April 2002 VA examination report shows that the veteran's 
back disability did not affect her job as a radiologist 
except when she had to sit for prolong periods of time.  She 
also had a history of backache when wearing a lead apron on 
the job, and had difficulty bending at times.  She took 
Motrin as needed and performed physical exercises.  Range of 
motion studies revealed flexion from 0 to 65 degrees, 
extension to 20 degrees, and lateral bending to 20 degrees on 
the right side and 22 degrees on the left side.  The veteran 
had no pain on motion and did not show objective evidence of 
painful motion such as spasm, weakness or tenderness.  She 
had no postural abnormalities and no fixed deformity.  There 
were no neurological abnormalities.  The veteran was 
diagnosed as having lumbosacral strain.  X-rays of the 
lumbosacral spine revealed no significant bony abnormality.  

General examination findings in April 2002 revealed that the 
veteran had a normal gait and upright posture.

In August 2002, the RO granted service connection for 
lumbosacral strain and assigned a 20 percent rating effective 
July 1, 2002.  Service medical records notably showed 
treatment of mild to moderate low back pain syndrome with 
sciatica in September 1984, and evidence of continuing low 
back pain.

A radiology report dated in December 2002 shows an abnormal 
exam with significant osteoporosis of the lumbar spine.

A July 2003 VA examination report shows that the veteran 
performed a bone density test on herself revealing moderately 
severe osteoporosis.  The veteran was reportedly not 
receiving any specific treatment at that time and experienced 
back pain wearing heavy lead aprons with occasional radiation 
to the upper level of her thighs.  There were no other 
symptoms referable to her osteoporosis at that time.  
Neurological findings revealed normal sensory, motor, 
coordination, deep tendon reflexes and cranial nerves.  The 
veteran had a normal gait.  She was diagnosed as having 
generalized osteoporosis, moderately severe.  Her back 
discomfort was noted to be somewhat disconcerting, but she 
was able to perform the functions of her occupation as a 
radiologist without difficulty.

In August 2003, the RO granted service connection for 
osteoporosis of the lumbar spine and included this disability 
with the veteran's already serviced-connected lumbosacral 
strain.  The RO continued the previously assigned 20 percent 
evaluation, effective July 1, 2002.

In the October 2003 Notice of Disagreement, the veteran 
disagreed with the combined rating assigned for her 
osteoporosis and lumbosacral strain asserting that she should 
be given separate ratings for these conditions.

During a VA examination in August 2004 for osteoporosis, the 
veteran reported a history of off and on upper back pain.  
There were no periods of flare-ups of bone disease and she 
did not use corrective devices such as crutches or braces.  
Her back disability was noted to have no effect on her job as 
a radiologist, or on her daily activities.  It is noted that 
she worked from home.  On examination there was no deformity 
or bony tenderness and the veteran had a normal gait.  She 
was diagnosed as having osteoporosis.  

Examination findings of the veteran's spine in August 2004 
revealed complaints of low back pain with radiation down both 
legs.  She took Motrin as need, about twice a week.  She also 
reported that she was able to walk about one mile or one hour 
unaided.  She had no history of falls.  Her posture was 
upright and her gait was steady.  Range of motion studies 
revealed forward flexion of 0 to 67 degrees, extension of 0 
to 15 degrees, left lateral flexion of 0 to 20 degrees, right 
lateral flexion of 0 to 13 degrees, left lateral rotation of 
0 to 47 degrees, and right lateral rotation of 0 to 52 
degrees.  These findings were reduced after exercise with the 
greatest reduction being forward flexion of 0 to 32 degrees 
and left lateral rotation of 0 to 22 degrees.  There was no 
pain on motion, fatigue or weakness.  Sensory and motor 
findings were normal.  The veteran was diagnosed as having 
lumbosacral strain.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for evaluating disabilities of the spine.  
Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome.  See 38 C.F.R. § 
4.71a, Code 5293; 67 Fed. Reg. 54,345 (Aug. 22, 2002).  
Later, VA promulgated new regulations for the evaluation of 
the remaining disabilities of the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified 
at 38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the new criteria in its 
August 2004 rating decision.  Therefore, the Board may also 
consider these amendments without first determining whether 
doing so will be prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned. When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief. A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Under the amended version of the rating criteria, lumbosacral 
or cervical strain is Code 5237.  Intervertebral disc 
syndrome is Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  The general 
formula is as follows:

10 percent -- forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 45 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

20 percent -- forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

The veteran contends that she should be given separate 
ratings for her service-connected lumbosacral strain and her 
service-connected osteoporosis.  As a starting point, the VA 
rating schedule pertinent to the spine has no criteria 
specific to osteoporosis, so this disease must be rated by 
analogy.  See 38 C.F.R. § 4.20.  Also, in rating these 
disabilities, the Board may not violate the rule against 
pyramiding, meaning that the evaluation of the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.16.  In short, the veteran's back symptoms are 
being considered in their entirety, regardless of whether 
they arise from the veteran's service-connected lumbosacral 
strain or osteoporosis.  Therefore, a single rating that 
accurately represents all of the veteran's back symptoms is 
proper.  

Looking to the old version of the rating schedule first, the 
Board finds that the medical evidence does not support a 
higher than 20 percent rating if the veteran were to be 
evaluated under the old Diagnostic Code 5292 for limitation 
of motion of the lumbosacral spine.  As indicated above, 
range of motion findings during the April 2002 VA examination 
revealed flexion of 0 to 65 degrees, extension 0 to 
20 degrees, lateral bending on the right 0 to 20 degrees, and 
on the left 0 to 22 degrees.  Findings during the August 2004 
VA examination revealed flexion 0 to 80 degrees, extension 0 
to 15 degrees, left lateral flexion 0 to 20 degrees, right 
lateral flexion 0 to 13 degrees, left lateral rotation 0 to 
47 degrees and right lateral rotation 0 to 52 degrees.  These 
findings most approximate moderate limitation and do not rise 
to the level of severe limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  This is so even after 
considering additional disability due to functional loss 
since both examinations revealed no painful motion and no 
flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In addition, the August 2004 
examiner found no fatigue or weakness.  Id.  

Similarly, a higher than 20 percent rating is not warranted 
if the veteran were to be evaluated under the old Code 5295 
for lumbosacral strain.  In this regard, the evidence does 
not demonstrate objective medical findings of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, or abnormal mobility 
on forced motion.  Specifically, findings during the April 
2002 and August 2004 VA examinations revealed no spinal 
deformity, an upright posture, and a normal gait.  
Furthermore, to the extent that consideration of additional 
functional loss may be applicable to Code 5295, the Board 
again notes that the VA examiners in April 2002 and August 
2004 reported no evidence that the veteran experienced pain 
on motion, and the August 2004 examiner also found no 
evidence of fatigue, or weakness following repetitive use or 
during flare-ups.  

Turning to the new criteria, a higher than 20 percent rating, 
to 40 percent, is not warranted under the revised Code 5237 
because the veteran has not demonstrated forward flexion of 
the thoracolumbar spine to 30 degrees or less.  As noted 
above, the veteran demonstrated flexion to 65 degrees in 
April 2002 and to 67 degrees in August 2004.  Also, since 
this rating is warranted for symptoms with or without pain, 
the veteran's complaints of pain are already contemplated in 
the 20 percent rating.  

Although the veteran reported in August 2004 that she 
experiences low back pain with radiation down both legs, she 
demonstrated normal neurologic and sensory findings in April 
2002 and August 2004.  Moreover, there are no complaints or 
medical findings of incapacitating episodes on record.  
Consequently, evaluating the veteran's back disability under 
the new and old criteria for intervertebral disk syndrome is 
not applicable.  See 38 C.F.R. § 4,71a, Diagnostic Codes 5293 
(2002), 5243 (2004).

The only other schedular criteria for consideration of a 
higher than 20 percent rating under either the new or old 
criteria would be for ankylosis of the spine (Code 5286 (pre 
September 26, 2003); Code 5237 (effective September 26, 
2003)).  However, in the absence of evidence of ankylosis, 
consideration of these Codes is not warranted. 

In conclusion, the Board finds that the criteria for a rating 
in excess of 20 percent for a lumbosacral strain with 
osteoporosis have not been met.  Where, as here, the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not for application.  38 
U.S.C.A. § 5107(b)(West 2002).

Bilateral Carotid and Aortic Stenosis

In September 1998, the veteran underwent a bilateral carotid 
artery duplex (ultrasound) examination at Tripler Army 
Medical Center.  Results revealed bilateral internal carotid 
artery stenosis within the range of 30-49%.  The veteran was 
prescribed aspirin therapy on a daily basis along with 
aggressive risk factor modification.

According to examination reports in April 2002, the veteran 
was found to have mitral valve prolapse in 1977.  An 
echocardiogram in 1995 revealed aortic incompetence and 
stenosis and tricuspid insufficiency.  The veteran reported 
walking four miles a day and occasionally developing 
tightness in her chest momentarily.  She had no shortness of 
breath.  She had a history of hypertension for four years, 
and was found to have bilateral carotid stenosis four years 
earlier.  She also had a history of hyperlipidemia and took 
Lipitor (80 milligrams) daily.  An echocardiogram (ECHO) 
performed in 1998 revealed an ejection fraction of greater 
than 60%.  Results of an ECHO performed in March 2000 
revealed an ejection fraction of 83%.  Examination findings 
in April 2002 revealed a grade III systolic murmur heard all 
over the precordium and was best heard at the base.  The 
veteran was diagnosed as having mitral valve prolapse, aortic 
stenosis, and tricuspid insufficiency.  Her work capacity was 
estimated at 10 METs. 

In August 2002, the RO granted service connection for 
bilateral carotid stenosis and assigned a 0 percent 
evaluation, effective July 1, 2002.

In statements including the March 2003 Notice of Disagreement 
and February 2004 substantive appeal, the veteran said that 
her bilateral carotid stenosis could remain asymptomatic in 
spite of clinically significant pathology until the 
occurrence of a "catastrophic event."  

In March 2004, the veteran's claims file was reviewed by a VA 
examiner who noted that she had a history of 
hypercholestolemia and was on numerous statin medications.  
He also noted that she was still taking Lipitor 80 milligrams 
a day with diagnosed bilateral carotid artery stenosis of 39-
59% approximately eight years earlier and stable since that 
time with the same percentage occlusion verified annually on 
Doppler ultrasounds.  He said the veteran also had hard 
calcified plaques without ulcerations.  He opined that the 
etiology of her carotid artery stenosis was indeed 
atherosclerosis and that the function of the Lipitor and any 
of the statin medications was to control the 
hypercholesterolemia; therefore, to keep the atherosclerosis 
in check and to control the atherosclerotic process.  He said 
that this was again obvious based on the veteran's carotid 
artery stenosis, and her cholesterol carotid plaques in the 
carotid arteries.  

The veteran's bilateral carotid and aortic stenosis is rated 
under the formula for arteriosclerotic heart disease 
(coronary artery disease) (Diagnostic Code 7005).  This 
rating criteria, amended as of January 12, 1998, incorporates 
objective measurements of the level of physical activity, 
expressed numerically in METs, at which cardiac symptoms 
develop.  Met (one metabolic equivalent) is the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
See 38 C.F.R. § 4.104, Note 2. METs are measured by means of 
a treadmill test, if possible. Id.

Under this criteria, a 10 percent rating is warranted for a 
workload of greater than 7 METS but not greater than 10 METS 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; continuous medication required.  A 30 percent rating is 
warranted for a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
where there is more than one episode of acute congestive 
heart failure in the past year; or where a workload of 
greater than 3 METS but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  In this regard, the Board 
notes that the Court has held that Diagnostic Codes 7005 and 
7007 do not require, in order for a claimant to receive a 60 
percent rating based on left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent, a separate showing of 
left ventricular dysfunction in addition to an ejection 
fraction of 30 to 50 percent.  Otero-Castro v. Principi, 16 
Vet. App. 375, 382 (2002).  A 100 percent rating requires 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent. 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2004).

The RO assigned the veteran a 10 percent rating in June 2004 
under Code 7005 because of continuous medication that she 
takes to control the atherosclerotic process.  As indicated 
above, the March 2004 VA examiner stated that the etiology of 
the veteran's carotid artery stenosis is atherosclerosis and 
that her daily intake of Lipitor is to control the 
atherosclerotic process.  The Board finds that the criteria 
for this 10 percent evaluation most approximates the level of 
the veteran's cardiac impairment.  A higher evaluation, to 30 
percent, is not warranted in this case since there is no 
evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray, and no evidence 
that workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope.  In fact, VA examination results in April 2002 
revealed work capacity at 10 METS.

In conclusion, the Board finds that the criteria for a rating 
in excess of 10 percent for bilateral carotid and aortic 
stenosis have not been met.  Where, as here, the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not for application.  38 
U.S.C.A. § 5107(b)(West 2002).

Extraschedular Evaluation

Lastly, the Board points out that 38 C.F.R. § 3.321(b)(1) 
provides no basis for assignment of a higher rating for the 
veteran's back or cardiovascular disabilities as these 
disabilities are not shown to be so exceptional or unusual as 
to warrant any higher evaluation on an extra-schedular basis.  
In regard to the back, the April 2002 VA examination report 
shows that the veteran's back disability had no effect on her 
job as a radiologist except for back pain when sitting for 
prolonged periods of time or when wearing a lead apron.  
Despite her pain and discomfort, there is no evidence showing 
marked interference with employment.  In this regard, the 
August 2004 VA examiner remarked that the veteran's back pain 
was less since she was no longer wearing a lead apron at 
work, she worked from home, and her back disability had no 
effect on her job or daily activities.  Also, there have been 
no notable symptoms attributable to the veteran's bilateral 
carotid and aortic stenosis.  In fact, the veteran noted in 
October 2003 and February 2004 that this disability can 
remain asymptomatic until a "catastrophic event."  In sum, 
there is no evidence that these impairments result in marked 
interference with employment, or frequent periods of 
hospitalization, or that otherwise renders impractical the 
application of the regular schedular standards.  
Consequently, the Board is not required to refer the claim 
for compliance with the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected lumbosacral strain with osteoporosis is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected carotid artery stenosis is denied.



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


